 

SALE AND PURCHASE AGREEMENT

 

This Sale and Purchase Agreement (this “Agreement”) is dated as of October 24,
2018, between Global eMacMall Limited., a company incorporated in Hong Kong (the
“Company”), Document Security Systems, Inc., a New York corporation (“DSS”), and
Li Kin Pong, a resident of Hong Kong holding Identity Card No. C661382 (“LKP”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, and in
reliance upon the provisions of Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”):

 

1) the Company desires to issue and sell to DSS, 5,100 shares of its common
shares equivalent to 51% of its total outstanding shares for an aggregate
purchase price of US$4,641,000;

 

2) as consideration for the Company’s shares, DSS desires to issue and sell to
Company, 3,200,000 shares of its common stock at US$1.10 per share, equaling
US$3,520,000, and to pay the remaining amount of the purchase price, being
US$1,121,000, by way of cash or in promissory notes, as determined in DSS’s sole
discretion; and

 

3) if the net earnings of the Company in calendar year 2018 is less than
US$1,300,000, then the purchase price of US$4,641,000 will be reduced by the
amount of the short-fall of the net earnings for calendar year 2018 multiplied
by a price to earnings ratio of 7, and a corresponding adjustment to the
remaining balance owed in cash or under any existing promissory note will be
made.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and DSS agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.3.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 



 1 

 

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.2(a).

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
required pursuant to Section 2.2(a) have been executed and delivered by the
applicable parties thereto, and all conditions precedent to (i) the Company’s
obligations to deliver the Shares and (ii) DSS’s obligations to deliver the DSS
Shares, in each case, have been satisfied or waived, but in no event later than
sixty (60) days following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, and any other class of
securities into which such securities may hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or DSS or their
respective Subsidiaries which would entitle the holder thereof to acquire at any
time common stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is at any time convertible into
or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, common stock.

 

“Company Reports” shall have the meaning ascribed to such term in Section
3.1(h).

 

“DSS Common Stock” means the common stock of DSS, $0.02 par value per share.

 

“DSS Shares” means 3,200,000 shares of DSS Common Stock sold to the Company
pursuant to this Agreement.

 

“DSS Trading Market” means the New York American LLC Exchange.

 

“DSS Transfer Agent” means American Stock Transfer & Trust Company, LLC.”

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.3(h).

 

“IFRS” means the International financial reporting standards developed by the
International Accounting Standards Board.

 

“Intellectual Property” means any or all of the following: (a) proprietary
inventions (whether patentable or not), invention disclosures, industrial
designs, improvements, trade secrets, proprietary information, know how,
technology, technical data and customer lists, and all documentation relating to
any of the foregoing; (b) proprietary business, technical and know-how
information, non-public information and confidential information including
databases and data collections; (c) works of authorship (including computer
programs, source code, object code, whether embodied in software, firmware or
otherwise), architecture, artwork, logo images, documentation, files, records,
schematics, emulation and simulation reports, test vectors and hardware
development tools; (d) proprietary processes, devices, prototypes, schematics,
test methodologies and hardware development tools; (e) logos, trade names, trade
dress, trademarks, service marks, World Wide Web addresses, uniform resource
locators and domain names; and (f) any similar or equivalent property of the
foregoing.

 

 2 

 

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of a party hereto and its Subsidiaries, taken as a
whole, or (iii) a material adverse effect on such party’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Document.

 

“Material Permits” means all certificates, authorizations and permits issued by
the applicable federal, state, local or foreign regulatory authorities necessary
for a party hereto to conduct its business except where the failure to possess
such permits could not reasonably be expected to result in a Material Adverse
Effect.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Required Approvals” means a requirement to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by a party hereto of the Transaction Documents that has
not been obtained, other than the filings specifically required pursuant to this
Agreement and such filings as may be required to be made by DSS under applicable
securities laws.

 

“Regulation S” means Regulation S promulgated under the Securities Act,
including Rules 901 through 905 thereof.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 



 3 

 

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.3(h).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the 5,100 shares of Common Stock issued to DSS pursuant to this
Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of DSS Common Stock).

 

“Subsidiary” means any subsidiary of the Company or DSS, as applicable, and
shall, where applicable, also include any direct or indirect subsidiary of the
Company or DSS formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading of DSS Common Stock.

“Trading Market” means any of the following markets or exchanges on which the
DSS Common Stock is listed or quoted for trading on the date in question: the
NYSE American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer and Trust Company, LLC, the
current transfer agent of DSS, and any successor transfer agent of DSS, and any
foreign transfer agent of Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Purchase Price. The aggregate purchase price that DSS shall pay for the
Shares of Common Stock making up the 51% equity ownership interest in the
Company is US$4,641,000 (the “Purchase Price”), consisting of (i) 3,200,000
shares of DSS common stock, par value $0.02 per share, at US$1.10 per share,
totaling US$3,520,000 (the “DSS Shares”) plus (ii) in DSS’s sole discretion,
cash or promissory notes in the amount of US$1,121,000. The terms of the cash
payment or promissory notes referenced in subsection (ii) above will be
determined as of the Closing Date. If the net after-tax earnings of Company for
calendar year 2018 is less than US$1,300,000, then the Purchase Price will be
reduced by the amount of the short-fall multiplied by a PE ratio of 7, and a
corresponding adjustment to the remaining balance owed in cash or under any
existing promissory notes will be made.

 



 4 

 

 

2.2 Closing.

 

(a) Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein:

 

(i) the Company agrees to issue and sell, and DSS agrees to purchase, the
Shares;

 

(ii) DSS agrees to sell, and the Company agrees to purchase, the DSS Shares;

 

(iii) the Company shall deliver to DSS the Shares and the other items set forth
in Section 2.3 deliverable at Closing; and

 

(iv) DSS shall deliver to the Company the DSS Shares and the other items set
forth in Section 2.3 deliverable at Closing.

 

Upon satisfaction of the covenants and conditions set forth in Sections 2.3 and
2.4, the Closing shall occur at such location as the parties shall mutually
agree.

 

2.3 Deliveries.

 

(a) On or prior to the Closing Date (except as otherwise required hereby), the
Company shall deliver or cause to be delivered to DSS the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) book-entry documentation or a stock certificate representing the Shares
within five (5) Trading Days following Closing.

 

(b) On or prior to the Closing Date, DSS shall deliver or cause to be delivered
to the Company, the following:

 

(i) this Agreement duly executed by DSS; and

 

(ii) book-entry documentation or a stock certificate representing the DSS Shares
within five (5) Trading Days following Closing.

 

2.4 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with each Closing are
subject to the following conditions being met:

 

(i) the completion to the satisfaction of the Company of a due diligence review
of DSS;

 

(ii) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of DSS contained herein (unless as of a
specific date therein, in which case they shall be accurate as of such date);

 



 5 

 

 

(iii) all obligations, covenants and agreements of DSS required to be performed
at or prior to the Closing Date shall have been performed;

 

(iv) the delivery by DSS of the items set forth in Section 2.3(b) of this
Agreement; and

 

(v) there shall have been no Material Adverse Effect with respect to DSS since
the date hereof.

 

(b) The obligations of DSS hereunder in connection with the Closing are subject
to the following conditions being met:

 

(i) The completion to the satisfaction of DSS of a due diligence review of the
Company, including the completion of a report to DSS by BDO on the Company’s
financial condition and operations;

 

(ii) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company and of LKP contained herein
(unless as of a specific date therein, in which case they shall be accurate as
of such date);

 

(iii) all obligations, covenants and agreements of the Company and of LKP
required to be performed at or prior to the Closing Date shall have been
performed;

 

(iv) the delivery by the Company of the items set forth in Section 2.3(a) of
this Agreement;

 

(v) there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and

 

(vi) DSS securing additional listing approval from the NYSE American Stock
Exchange for the DSS Shares being sold pursuant to this Agreement, prior to the
Closing Date.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company and LKP. The Company and LKP
each hereby makes the following representations and warranties to DSS:

 

(a) Subsidiaries. The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.



 6 

 

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Shares and the consummation by it of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 



 7 

 

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents that has
not been obtained, other than the Required Approvals.

 

(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.

 

(g) Capitalization. The Company has not issued any capital stock since the date
of its most recent balance sheet delivered by the Company to DSS as part of
DSS’s due diligence review. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents except for any such
rights that have been waived. The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than DSS) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable, have
been issued in compliance with all applicable laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities. No further approval or authorization of
any stockholder, the Board of Directors or others is required for the issuance
and sale of the Shares. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or between or among any of the Company’s stockholders.

 

(h) Reports; Financial Statements. The Company has filed all reports as required
by law or regulation to file (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “Company Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such Reports prior to
the expiration of any such extension. If the Company is not under any legal or
regulatory obligaton to file reports then Company Reports shall include all
information and materials delivered to DSS by the Company as part of DSS’s due
diligence review. As of their respective dates, the Company Reports complied in
all material respects and none of the Company Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the Company Reports comply in
all material respects with applicable accounting requirements at the time of
filing. Such financial statements have been prepared in accordance with IFRS
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
IFRS, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 



 8 

 

 

(i) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), or (ii) is or has been in
violation of any statute, rule, ordinance or regulation of any governmental
authority, including without limitation all applicable Hong Kong, foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety, intellectual
property and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

(j) Regulatory Permits. The Company and the Subsidiaries possess all Material
Permits, except where the failure to possess such Material Permits could not
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

 

(k) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made in
accordance with IFRS and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

 



 9 

 

 

(l) Intellectual Property. The Company and its Subsidiaries own or possess all
Intellectual Property, except where the lack of such ownership or rights to use
would not have a Material Adverse Effect. The Company is not aware of any
infringement of or conflict with asserted rights of others with respect to any
of the Company’s Intellectual Property or the operation of the Company’s
business. The Company and its subsidiaries have taken all steps necessary to
perfect its ownership of and interest in the Company’s Intellectual Property.

 

(m) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, general liability
insurance coverage at least equal to USD$5,000,000 and directors and officers
insurance coverage at least equal to USD$2,000,000. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

 

(n) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. DSS
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(o) Liabilities. The Company has no liability, except liabilities that (i) have
been reflected in the Company financial statements delivered by the Company to
DSS, (ii) have arisen in the ordinary course of the Company’s or its
Subsidiaries’ business since the date of those financial statements, or (iii)
are executory obligations arising in the ordinary course of the Company’s
business under any contracts (and not as a result of any breach thereof). The
Company and its Subsidiaries have no indebtedness that is not reflected in the
Company financial statements delivered by the Company to DSS.

 

(p) Disclosure. All of the disclosure furnished by or on behalf of the Company
to DSS regarding the Company and its Subsidiaries, their respective businesses
and the transactions contemplated hereby is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that DSS does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

 

(q) Accounts Receivable. All accounts receivable of the Company (a) are
reflected accurately on the Company financial statements provided by the Company
to DSS, (b) arose from bona fide sales of products or services to Persons not
affiliated with the Company or its Subsidiaries and in the ordinary course of
the Company’s or its Subsidiaries’ business and (c) constitute valid, undisputed
claims of the Company not subject to valid claims of setoff or other defenses or
counterclaims.

 



 10 

 

 

(r) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all Hong
Kong, federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(s) Suppliers and Customers. No licensor, vendor, supplier or material customer
of the Company has canceled or otherwise modified its relationship with the
Company in a materially adverse manner, and no such Person has communicated
(orally or in writing) to the officers, directors or other senior managers of
the Company any intention to do so. The consummation of the Transactions will
not adversely affect any such relationships, nor will the consummation of the
Transactions constitute a breach of any contract with the licensors, vendors,
suppliers or customers of the Company.

 

(t) Litigation. Neither the Company nor any Subsidiary is a party to any pending
litigation that seeks to enjoin or restrict its ability to issue and sell the
Shares hereunder, which, if decided adversely to the Company or any Subsidiary,
could reasonably be expected to adversely affect their ability to consummate the
Transactions contemplated hereby.

 

(u) Acknowledgment Regarding DSS’s Purchase of the Shares. The Company
acknowledges and agrees that DSS is acting solely in the capacity of an arm’s
length company with respect to the Transaction Documents and the transactions
contemplated thereby. The Company further acknowledges that DSS is not acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
thereby and any advice given by DSS or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to DSS’s purchase of the Shares. The Company
further represents to DSS that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(v) Own Account; Understandings or Arrangements. DSS understands that the Shares
are not registered under the Securities Act or any applicable state securities
law and is acquiring the Shares as principal for its own account and not with a
view to or for distributing or reselling the Shares or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of the Shares in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of the Shares in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting DSS’s right to sell the Shares in compliance with applicable federal
and state securities laws).

 



 11 

 

 

(w) Experience of the Company. The Company, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the DSS Shares and has so evaluated the merits and
risks of such investment. The Company is able to bear the economic risk of an
investment in the DSS Shares and is able to afford a complete loss of such
investment.

 

(x) Transactions and Confidentiality. Other than consummating the transactions
contemplated hereunder, the Company has not, nor has any Person acting on behalf
of or pursuant to any understanding with the Company directly or indirectly
executed any purchases or sales, including Short Sales, of the securities of DSS
during the period commencing as of the time that the Company first received a
term sheet (written or oral) from DSS or any other Person representing DSS
setting forth the material terms of the transactions contemplated hereunder and
ending immediately prior to the execution hereof. Other than to other Persons
party to this Agreement, the Company has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(y) Access to Information. The Company acknowledges that it and its authorized
representatives has had the opportunity to review the Transaction Documents
(including all exhibits and schedules thereto) and the SEC Reports and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of DSS and DSS concerning the
terms and conditions of the offering of the DSS Shares and the merits and risks
of investing in the DSS Shares; (ii) access to information about DSS and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that DSS or DSS possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.

 

DSS acknowledges and agrees that the representations contained in Section 3.1
shall not modify, amend or affect the Company’s right to rely on DSS’s
representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.

 



 12 

 

 

3.2 Representations and Warranties of LKP. LKP hereby makes the following
representations and warranties to DSS:

 

(a) Ownership of the Company. LKP is the sole record and beneficial owner of all
equity interests in the Company, which constitute all of the outstanding equity
interests in the capital of the Company. LKP has good and valid title to all
such equity interests, free and clear of all Liens, claims, demands and
restrictions on transfer.

 

(b) Authorization; Enforcement. LKP has the requisite capacity and authority to
enter into and to consummate the transactions contemplated by this Agreement and
each of the other Transaction Documents and otherwise to carry out his
obligations hereunder and thereunder, and no further action is required by him
in connection herewith or therewith other than in connection with the Required
Approvals. This Agreement and each other Transaction Document to which LKP is a
party has been (or upon delivery will have been) duly executed by him and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of LKP enforceable against him in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(c) No Conflicts. The execution, delivery and performance by LKP of this
Agreement and the other Transaction Documents to which he is a party, and the
consummation by him of the transactions contemplated hereby and thereby do not
and will not (i) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (ii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (i) and (ii), such as could not have or reasonably be expected to result
in a Material Adverse Effect.

 

(d) Litigation. LKP is not a party to any pending litigation that seeks to
enjoin or restrict his ability to enter into this Agreement or consummate the
Transactions, which, if decided adversely to LKP, could reasonably be expected
to adversely affect his ability to consummate the Transactions contemplated
hereby.

 

(e) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by LKP to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. None of DSS, the Company or any
Company Subsidiary shall have any obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by the Transaction Documents.



 13 

 

 

LKP acknowledges and agrees that the representations contained in Section 3.2
shall not modify, amend or affect the DSS’s right to rely on LKP’s
representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.

 

3.3 Representations and Warranties of DSS. Except as set forth in DSS’s
previously filed DSS Reports, which shall be deemed a part hereof and shall
qualify any representation or warranty otherwise made herein to the extent of
the disclosure contained therein, DSS hereby makes the flowing representations
and warranties to the Company:

 

(a) Subsidiaries. DSS owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 

(b) Organization and Qualification. DSS and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither DSS nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of DSS and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a Material Adverse
Effect and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

(c) Authorization; Enforcement. DSS has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and each of the other Transaction Documents by DSS and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of DSS and no further action
is required by DSS, the Board of Directors or DSS’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by DSS and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of DSS enforceable against DSS in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 



 14 

 

 

(d) No Conflicts. The execution, delivery and performance by DSS of this
Agreement and the other Transaction Documents to which it is a party, the sale
of the DSS Shares and the consummation by it of the transactions contemplated
hereby and thereby do not and will not (i) conflict with or violate any
provision of DSS’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of DSS or any Subsidiary, or give to others any rights
of termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing DSS or Subsidiary debt or otherwise) or other
understanding to which DSS or any Subsidiary is a party or by which any property
or asset of DSS or any Subsidiary is bound or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which DSS or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of DSS or a Subsidiary is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. DSS is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by DSS of the Transaction Documents that has not been
obtained, other than the Required Approvals.

 

(f) DSS Shares. The DSS Shares are validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by DSS. DSS has reserved from its duly
authorized capital stock the maximum number of shares of DSS Common Stock
issuable pursuant to this Agreement.

 

(g) Capitalization. DSS has not issued any capital stock since its most recently
filed SEC Report. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents except for any such rights that have
been waived. The sale of the DSS Shares will not obligate DSS to issue shares of
DSS Common Stock or other securities to any Person (other than the Company) and
will not result in a right of any holder of DSS securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of DSS are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
applicable securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the DSS Board of Directors, the DSS Board of Directors or others is required for
the issuance and sale of the DSS Shares. There are no stockholders agreements,
voting agreements or other similar agreements with respect to DSS’s capital
stock to which DSS is a party or, to the knowledge of DSS, between or among any
of DSS’s stockholders.

 



 15 

 

(h) SEC Reports; Financial Statements. DSS has filed all reports, schedules,
forms, statements and other documents required to be filed by DSS by applicable
law and with the DSS Trading Market for the twelve months preceding the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of applicable law and the SEC Trading
Market, and none of the SEC Reports, when filed, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The financial
statements of DSS included in the SEC Reports comply in all material respects
with applicable accounting requirements and applicable rules and regulations,
including those of the DSS Trading Market, with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with United States generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes so required, and
fairly present in all material respects the financial position of DSS and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(i) Compliance. Neither DSS nor any Subsidiary: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by DSS or any
Subsidiary under), nor has DSS or any Subsidiary received notice of a claim that
it is in default under or that it is in violation of, any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), or (ii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 



 16 

 

 

(j) Regulatory Permits. DSS and its Subsidiaries possess all Material Permits,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect, and neither DSS nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(k) Title to Assets. DSS and its Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of DSS and
the Subsidiaries, in each case free and clear of all Liens, except for (i) Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by DSS and
the Subsidiaries and (ii) Liens for the payment of governmental or other taxes,
for which appropriate reserves have been made in accordance with generally
accepted international accounting practices and, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by DSS and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which DSS and the Subsidiaries are in compliance.

 

(l) Intellectual Property. DSS and its Subsidiaries own or possess all
Intellectual Property, except where the lack of such ownership or rights to use
would not have a Material Adverse Effect. DSS is not otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
of DSS’s Intellectual Property or the operation of DSS’s business. DSS and its
subsidiaries have taken all steps necessary to perfect its ownership of and
interest in DSS’s Intellectual Property.

 

(m) Insurance. DSS and its Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which DSS and the Subsidiaries
are engaged, including, but not limited to, directors and officers insurance
coverage at least equal to USD$2,000,000. Neither DSS nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(n) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by DSS or any Subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Company shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(o) Listing and Maintenance Requirements. The DSS Common Stock is registered to
the extent required with all applicable securities laws, and DSS has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the DSS Common Stock under such laws nor has DSS
received any notification that termination of such registration is contemplated.

 



 17 

 

(p) Disclosure. In the event that DSS elects to provide the Company or LKP, or
its agents or counsel with any information that it believes constitutes or might
constitute material, non-public information which is not otherwise publicly
disclosed, it shall require such parties to execute a non-disclosure agreement
with respect to such information, prior to disclosure. DSS understands and
confirms that the Company will rely on the foregoing representation in effecting
transactions in securities of DSS. All of the disclosure furnished by or on
behalf of DSS or DSS to the Company regarding DSS and its Subsidiaries, their
respective businesses and the transactions contemplated hereby is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. DSS
acknowledges and agrees that neither the Company nor LPK makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.1 or Section 3.2
hereof, respectively.

 

(q) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, DSS and its Subsidiaries each (i) has made or filed all applicable
income and franchise tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, and (iii) has
set aside on its books provision reasonably adequate for the payment of all
material taxes for periods subsequent to the periods to which such returns,
reports or declarations apply. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of DSS or of any Subsidiary know of no basis for any such claim.

 

(r) Acknowledgment Regarding the Company’s Purchase of the DSS Shares. DSS
acknowledges and agrees that the Company is acting solely in the capacity of an
arm’s length company with respect to the Transaction Documents and the
transactions contemplated thereby. DSS further acknowledges that the Company is
not acting as a financial advisor or fiduciary of DSS (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by the Company or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to the Company’s purchase
of the DSS Shares. DSS further represents to the Company that DSS’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
DSS and its representatives.

 

(s) Experience of DSS. DSS, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Shares, and has so evaluated the merits and risks
of such investment. DSS is able to bear the economic risk of an investment in
the Shares and is able to afford a complete loss of such investment.

 



 18 

 

 

(t) Certain Transactions and Confidentiality. Other than to other Persons party
to this Agreement, DSS has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

 

(u) Access to Information. DSS acknowledges that it and its authorized
representatives has had the opportunity to review the Transaction Documents
(including all exhibits and schedules thereto) and the Company Reports and has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.

 

The Company acknowledges and agrees that the representations contained in
Section 3.3 shall not modify, amend or affect DSS’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Furnishing of Information. Until the time that Company or LPK owns no DSS
Shares, DSS agrees to use commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by DSS after the date hereof pursuant
to the Exchange Act.

 

4.2 Integration. DSS shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the DSS
Shares for purposes of the rules and regulations of any Trading Market such that
it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

 

4.3 Shareholder Rights Plan. No claim will be made or enforced by either party
hereto or, with the consent of such party, any other Person, that either party
is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
such party, or that such party could be deemed to trigger the provisions of any
such plan or arrangement, by virtue of receiving the securities purchased by the
party pursuant to the Transaction Documents or under any other agreement between
the Company and/or LPK and DSS.

 



 19 

 

 

4.4 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, each
party hereto covenants and agrees with the other party that neither it, nor any
other Person acting on its behalf will provide the other party or its agents or
counsel with any information that the providing party believes constitutes
material non-public information, unless prior thereto the other party shall have
entered into a written agreement with the providing party regarding the
confidentiality and use of such information. Each party hereto understands and
confirms that the other party shall be relying on the foregoing covenant in
effecting transactions in securities of the other party.

 

4.5 Certain Transactions and Confidentiality. Each party covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by DSS, each party will maintain the confidentiality of the existence
and terms of this Agreement.

 

4.6 Lock-up. Each of Company and LKP irrevocably agree that, for a period of one
(1) year following the Closing Date, they will not offer, sell, contract to
sell, hypothecate, pledge or otherwise dispose of or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition by them (or any Affiliate) of the DSS Shares.

 

4.7 Appointment of Directors to the Board. Immediately prior to the Closing, the
Board of Directors of Company shall be set at three (3) members. At any time
after the Closing, LKP shall be entitled to appoint one director and DSS shall
be entitled to appoint two directors to the Board of Directors of Company. At
all times thereafter, DSS shall have the right to seat a majority of the Board
of Directors of the Company.

 

4.8 Indemnification. In consideration of each Party’s execution and delivery of
this Agreement and the Transaction Documents to which it is a party and in
addition to all of a Party’s other obligations under this Agreement and the
Transaction Documents, a Party shall defend, protect, indemnify and hold
harmless the other Party and all of its stockholders, partners, members,
officers, directors, employees (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (i) any misrepresentation or
breach of any representation or warranty made by such Party in this Agreement or
any of the Transaction Documents, (ii) any breach of any covenant, agreement or
obligation of such Party contained in this Agreement or any of the Transaction
Documents, or (iii) any cause of action, suit, proceeding or claim brought or
made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company or any Subsidiary) or which
otherwise involves such Indemnitee that arises out of or results from (A) the
execution, delivery, performance or enforcement of any of this Agreement or any
of the Transaction Documents, or (B) the status of such Party either as an
investor in the Company or DSS, as the case may be, pursuant to the transactions
contemplated by this Agreement and the Transaction Documents or as a party to
this Agreement (including, without limitation, as a party in interest or
otherwise in any action or proceeding for injunctive or other equitable relief).
To the extent that the foregoing undertaking may be unenforceable for any reason
against a Party, the responsible Party shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 



 20 

 

 

The indemnification required by this Section 4.8 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

 

The indemnity agreement contained herein shall be in addition to (A) any cause
of action or similar right of the Indemnitee against an indemnifying Party or
others, and (B) any liabilities the indemnifying Party may be subject to
pursuant to the law.

 

ARTICLE V.
MISCELLANEOUS

 

5.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company), stamp taxes and
other taxes and duties levied in connection with the delivery of any Shares to
DSS. DSS shall pay all DSS Transfer Agent fees (including, without limitation,
any fees required for same-day processing of any instruction letter delivered by
DSS), stamp taxes and other taxes and duties levied in connection with the
delivery of any DSS Shares.

 

5.2 Entire Agreement. The Transaction Documents, together with any exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail, with confirmation
of delivery, at the facsimile number or e-mail address set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (New York City time) on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile, with confirmation of
delivery, at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) upon delivery if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 



 21 

 

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company, LKP and DSS or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. No party may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party (other than by
merger). Either party, if permitted, may assign any or all of its rights under
this Agreement to any Person to whom that party assigns or transfers any
securities purchased pursuant to this Agreement, provided that such transferee
agrees in writing to be bound, with respect to the transferred securities, by
the provisions of the Transaction Documents that apply to the assigning party.

 

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto, and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the State of New York. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof, effective upon receipt. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any other manner permitted by
law.

 



 22 

 

 

5.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.11 Replacement of Shares. If any certificate or instrument evidencing any of
the Shares or the DSS Shares is mutilated, lost, stolen or destroyed, the
issuing party shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the other party of such loss, theft or
destruction. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement Shares or
DSS Shares.

 

5.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, DSS and the Company
will be entitled to specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agree to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

5.13 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.14 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock or
DSS Common Stock in any Transaction Document shall be subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock or DSS Common Stock that occur after
the date of this Agreement.

 

5.15 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ONE PARTY AGAINST THE OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

[Signature page follow]

 

 23 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sale and Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

DOCUMENT SECURITY SYSTEMS, INC.  

Address for Notice:

200 Canal View Blvd., Suite 300

Rochester, NY 14623

      By: /s/ Jeffrey Ronaldi    Name: Jeffrey Ronaldi   Title: Chief Executive
Officer  

 

global emacmall limited

Address for Notice:

No. 31 Fung Kong Tsuen Road

Lau Fau Shan, Yuen Long

New Territories, Hong Kong

  By: /s/ Li Kin Pong    Name: LI KIN PONG   Title: Chief Executive Officer    
    LI KIN PONG

Address for Notice:

No. 31 Fung Kong Tsuen Road

Lau Fau Shan, Yuen Long

New Territories, Hong Kong

/s/ Li Kin Pong   Name: Li Kin Pong  

 



 24 

 

 